DISMISS and Opinion Filed December 22, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00880-CV

             ATLANTIC HOUSING MANAGEMENT, LLC AND
                 AHF-STONE CREEK, LLC, Appellants
                               V.
             WAYLAND JACKSON, INDIVIDUALLY, Appellee

                 On Appeal from the County Court at Law No. 5
                             Dallas County, Texas
                     Trial Court Cause No. CC-18-04712-E

                        MEMORANDUM OPINION
           Before Chief Justice Burns, Justice Nowell, and Justice Smith
                            Opinion by Justice Nowell
      Before the Court is the parties’ joint motion filed pursuant to their settlement

agreement. We grant the motion, vacate the trial court’s June 6, 2022 judgment

without regard to the merits, and dismiss this cause with prejudice. See TEX. R. APP.

P. 42.1(a)(2).


                                           /Erin A. Nowell/
                                           ERIN A. NOWELL
                                           JUSTICE

220880F.P05
                                 S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

ATLANTIC HOUSING                            On Appeal from the County Court at
MANAGEMENT, LLC AND AHF-                    Law No. 5, Dallas County, Texas
STONE CREEK, LLC, Appellants                Trial Court Cause No. CC-18-04712-
                                            E.
No. 05-22-00880-CV         V.               Opinion delivered by Justice Nowell.
                                            Chief Justice Burns and Justice Smith
WAYLAND JACKSON,                            participating.
INDIVIDUALLY, Appellee

      In accordance with this Court’s opinion of this date, we VACATE the trial
court’s June 6, 2022 judgment without regard to the merits and DISMISS this cause
with prejudice.

      We ORDER that the parties bear their own costs and attorney’s fees.

       We ORDER that the liability of the judgment debtors and U.S. Specialty
Insurance Company as surety on the Supersedeas Bond filed with the trial court on
August 30, 2022 is RELEASED. We DIRECT the Clerk of the County Court to
release the bond to appellants’ counsel.


Judgment entered December 22, 2022




                                      –2–